[NOT FOR PUBLICATION - NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-2520

             KENNETH L. BRAYMAN, KERRIE BRAYMAN,
        Individually and as PPA for JONATHAN BRAYMAN,
 JACQUELINE BRAYMAN, LAWRENCE BRAYMAN, and MADELINE BRAYMAN,

                     Plaintiffs, Appellees,

                               v.

                         99 WEST, INC.,

                     Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Marianne B. Bowler, U.S. Magistrate Judge]


                             Before

                      Boudin, Chief Judge,

              Torruella and Selya, Circuit Judges.



     James L. Frederick with whom Frederick & Associates was on
brief for appellant.
     Robert C. Zaffrann with whom Robert V. Costello and
Schneider Reilly LLP were on brief for appellees.
                         January 10, 2002




          Per Curiam.    This is an appeal from a jury verdict

awarding the plaintiff, Dr. Kenneth Brayman, $25,000 in damages

for an injury to his throat sustained when he began to swallow

and was injured by a piece of glass in food served to him at 99

West's restaurant.    99 West raises two issues on appeal, both of

which require little discussion.

          99 West first claims that the trial court abused its

discretion by allowing Dr. Brayman to give expert testimony (on

his own behalf) opining that the throat injury he sustained at

the restaurant later caused deep vein thrombosis (DVT) and a

pulmonary embolism.     This claim of error is moot because the

jury's   special   verdict   specifically   rejected   Dr.   Brayman's

testimony as to causation of the DVT and embolism and awarded no

damages for those injuries.     Since the jury ruled in favor of 99

West on that claim, the challenged expert testimony had no

adverse effect and the suggestion that it prejudiced 99 West is

without foundation.

          99 West next alleges that the trial court abused its

discretion in denying 99 West's motion for a remittitur on the

ground that the $25,000 damage award was excessive.          The denial

                                 -2-
was not error.    The piece of glass caused Dr. Brayman to suffer

a laceration to his soft palate and puncture wound in his

tonsil.   Dr. Brayman testified to the pain and suffering caused

by this injury.    Furthermore, his pain and suffering were not

limited to the time of the initial injury; the wound became

infected and caused continuing pain nearly two months later.   In

fact, a CT scan taken seven weeks after the incident still

showed that pieces of glass were embedded in Brayman's tonsillar

region.

          Affirmed.




                               -3-